Citation Nr: 0606867	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  02-10 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by ringing in the ears.

1.  Entitlement to service connection for a disability 
manifested by buzzing headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the veteran's claim of entitlement to 
service connection for the above stated disability.  A 
videoconference hearing before the undersigned Veterans Law 
Judge was held in February 2004.  This issue was remanded for 
further development in September 2004, and now returns again 
before the Board.

In February 2006, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2005).


FINDINGS OF FACT

1.  Resolving all doubt in the veteran's favor, tinnitus had 
its onset in service.  

2.  The available evidence of record does not demonstrate the 
presence of headaches for nearly 38 years following the 
veteran's separation from service; a preponderance of the 
evidence is against a finding that this disability is related 
to service.




CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  A disability manifested by buzzing headaches was not 
incurred in or aggravated by service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In an October 2004 letter, the RO informed the appellant of 
the provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in July 2002, as well as a supplemental statement of 
the case (SSOC) in October 2005, and a Board Remand dated 
September 2004, in which the appellant and his representative 
were advised of all the pertinent laws and regulations 
regarding his claims.  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of evidence was 
developed with respect to the appellant's claims, and that 
the SOC and SSOC issued by the RO clarified what evidence 
would be required to establish entitlement to the benefits 
sought.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the October 2005 SSOC contained the 
pertinent language from the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters notifying him of the VCAA may not 
have technically informed the appellant of each element of 
the VCAA, the appellant was nonetheless properly notified of 
all the provisions of the VCAA by the October 2005 SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
notice was given subsequent to the rating action, the 
claimant has not been prejudiced by the timing of the notice, 
since it fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

VA outpatient records have been obtained, and the veteran 
received a hearing before the undersigned Veterans Law Judge 
in February 2004, and there is no contention that additional 
relevant records have not been obtained.  The veteran has not 
indicated that he has any additional evidence to submit.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the reports of the veteran's 
outpatient treatment records.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show on each of his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304 (2005).

The Board notes that the veteran's service medical records 
are missing, and possibly destroyed.  Although efforts have 
been made by VA to obtain the veteran's complete service 
medical records, the National Personnel Records Center 
(NPRC), in response to VA requests, reported that the records 
may have been destroyed in the 1973 NPRC fire.  NPRC could 
not confirm the existence of such records; only the fact that 
if they had been stored at the Records Center, they would 
have been stored in an area damaged by the fire.  The Board 
realizes in cases such as these, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of this veteran's claim was undertaken with this duty in 
mind.  

The veteran contends that he has had constant headaches and 
tinnitus since service.  Specifically, the veteran relates 
this disability to an incident he claims took place in 
service, in which a truck he was driving in Korea was hit by 
a mortar round, which caused the veteran to be hit on the 
head with debris, caused bleeding from the nose and mouth, 
and headaches and tinnitus from that time until the present 
day.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a disability 
manifested by buzzing headaches.  Initially, while the 
veteran has reported that he incurred this disability as a 
result of a truck he was driving in Korea, the Board notes 
that the veteran's separation examination is negative for any 
complaints or treatment of headaches.  Further, the Board 
also points out that there is no objective evidence that the 
veteran served in combat, such that this sort of accident 
could be presumed to have occurred, under 38 U.S.C.A. § 1154.  
His service documents, including his DD-214 do not include 
any decorations or other indicia of combat service.  

Furthermore, while the veteran has indicated, in his recent 
hearing testimony and in other statements, that he incurred 
headaches after an inservice injury, the evidence of record 
tends to indicate that the veteran did not begin to 
experience any of these symptoms until many years after 
service.  Specifically, the earliest evidence of record 
indicating that the veteran complained of headaches consists 
of several outpatient treatment records from February 1991, 
over 38 years after the veteran's separation from service.  
Similarly, while the veteran has reported recently that he 
has suffered from headaches and tinnitus off and on for many 
years since service, several treatment records, including 
outpatient treatment records dated May 2000, August 2000, and 
January 2001, indicate that the veteran first reported 
headaches in 1979 or 1980, many years after service, after a 
stroke.

A January 2003 addendum to a report of outpatient treatment 
does indicate that the veteran's chronic headaches could be 
related to his head trauma in service.  However, that opinion 
is clearly based on the veteran's reported history of a 
severe head injury in service, and not on a review of the 
record.  In fact, the physician indicated in his report of 
that date that the veteran had solicited the opinion.  
Medical opinions have no probative value when they are based 
on an inaccurate factual predicate, such as the veteran's 
self- reported and inaccurate history.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 548 (1993).  

A December 2003 report of MRI noted that the veteran had 
hydrocephalus.  While the veteran is of the opinion that his 
hydrocephalus, for which he required insertion of a shunt in 
May 2004, is directly related to trauma in service, there is 
no support in the clinical record for this claim and it is 
not consistent with other clinical history suggesting that 
the headaches had their onset following his stroke in 1980.  

Although the veteran contends that his current headaches are 
attributable to an inservice cause, the Board notes that the 
veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Thus the Board finds that the preponderance of evidence of 
record is against a grant of service connection for a 
disability manifested by buzzing headaches.
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  The Board 
also points out that the duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
USCA 5103A(a)(2).

Finally, with regard to the claim for disability manifested 
by ringing in the ears, the Board notes that the first 
findings of tinnitus were in 1991.  At that time, the veteran 
claimed that he had ringing in his ears since service.  While 
this was approximately 38 years after service, it was years 
prior to any claim for service connection and the claim that 
tinnitus had its onset in service has been consistent since 
the initial clinical findings.  Resolving all doubt in the 
veteran's favor, service connection for tinnitus is granted.  


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a disability manifested 
by buzzing headaches is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


